Citation Nr: 0945349	
Decision Date: 11/30/09    Archive Date: 12/04/09

DOCKET NO.  08-08 056	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for a 
left knee disability, to include as secondary to service-
connected phlebitis of the left leg.

2.  Entitlement to a total disability rating based on 
individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Howard D. Olinsky, Attorney


ATTORNEY FOR THE BOARD

Simone Krembs, Counsel


INTRODUCTION

The Veteran served on active duty from March 1951 to November 
1953.

This matter comes before the Board of Veterans' Appeals 
(Board) from a June 2007 rating decision of a Department of 
Veterans Affairs (VA) Regional Office (RO) that declined to 
reopen the previously denied claim of entitlement to service 
connection for a left knee disability, to include as 
secondary to service-connected phlebitis of the left leg, and 
denied the claim of entitlement to a TDIU rating.

In October 2009, the Board advanced this appeal on the docket 
pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The issue of entitlement to TDIU is REMANDED to the RO via 
the Appeals Management Center and is discussed in the REMAND 
section of this decision.


FINDINGS OF FACT

1.  The claim for service connection for a left knee 
disability, to include as secondary to service-connected 
phlebitis of the left leg, was previously denied in an April 
2001 rating decision.  The Veteran was notified of the 
decision but did not perfect an appeal.  

2.  Since the April 2001 decision, the evidence received is 
new, in that it was not previously considered by decision 
makers.  The evidence, however, is largely cumulative, and 
not material, as it does not raise a reasonable possibility 
of substantiating the claim.


CONCLUSIONS OF LAW

1.  The April 2001 rating decision that denied the claim for 
service connection for a left knee disability, to include as 
secondary to service-connected phlebitis of the left leg, is 
final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. 
§§ 3.104(a), 3.160(d), 20.302, 20.1103 (2009).

2.  New and material evidence has not been received to reopen 
the claim for service connection for a left knee disability, 
to include as secondary to service-connected phlebitis of the 
left leg.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. 
§ 3.156 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Notice and Assistance Requirements

Upon receipt of a complete or substantially complete 
application for a service-connection claim, 38 U.S.C. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and 
notify the claimant and his or her representative, if any, of 
what information and evidence not already provided, if any, 
is necessary to substantiate, or will assist in 
substantiating, each of the five elements of the claim 
including notice that a disability rating and an effective 
date for the award of benefits will be assigned if service 
connection is awarded.  38 U.S.C.A. § 5103(a) (West 2002); 38 
C.F.R. § 3.159(b) (2009); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002); Dingess v. Nicholson, 19 Vet. App. 473 
(2006).

Sufficient notice must inform the claimant (1) of any 
information and evidence not of record that is necessary to 
substantiate the claim; (2) of the information and evidence 
that VA will seek to provide; and (3) of the information and 
evidence that the claimant is expected to provide.  Notice 
should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); 
38 C.F.R. § 3.159(b)(1) (2009); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 
444 F.3d 1328 (Fed. Cir. 2006).

In the present case, notice was provided to the Veteran in 
July 2006, prior to the initial AOJ decision in June 2007.  
The content of the notice fully complies with the 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) regarding VA's duty to notify.  His claims were 
subsequently readjudicated after providing the Veteran with 
an opportunity to respond to the notice.  Furthermore, the 
Veteran was told it was his responsibility to support the 
claims with appropriate evidence, and he was provided with 
the text of the relevant regulations relating to VA's duty to 
notice and assist.

With respect to the Dingess requirements, the Veteran was 
provided with notice of the type of evidence necessary to 
establish a disability rating or effective date for the 
disability on appeal in the July 2006 correspondence.  

Next, during the pendency of this appeal, the Court of 
Appeals for Veterans Claims (Court) issued a decision in Kent 
v. Nicholson, 20 Vet. App. 1 (2006), which established 
additional requirements with respect to the content of notice 
for reopening claims.  The Board finds that notice meeting 
the requirements of Kent was provided to the Veteran in July 
2006.  This notice not only told the Veteran what constitutes 
new and material evidence but also advised him of the reasons 
for the previous denials of his claim for service connection 
and what evidence was needed in order to be considered new 
and material.  The Veteran has been given ample time to 
respond to that notice and provide evidence that relates to 
the previously unestablished facts.  

For these reasons, the Board finds that the Veteran will not 
be prejudiced by the adjudication of his claims at this time.  
The Veteran either had actual knowledge or a reasonable 
person could be expected to understand what was needed.  
Thus, even assuming a notice error, the Board concludes the 
error was harmless.  See Medrano v. Nicholson, 21 Vet. App. 
165, 170 (2007); Mayfield v. Nicholson, 20 Vet. App. 537, 543 
(2006).  

Further, the Board finds that the post-adjudicatory 
correspondence and adjudicatory process render any notice 
deficiencies nonprejudicial because the Veteran was provided 
notice of the missing elements and subsequent adjudication. 
Accordingly, the Board finds that any error in the notices 
provided to the Veteran on his claims have not affected the 
essential fairness of the adjudication.

The Veteran has been afforded a meaningful opportunity to 
participate effectively in the processing of his claims.  He 
was told it was his responsibility to support the claims with 
appropriate evidence and has been given the regulations 
applicable to VA's duty to notify and assist.  Indeed, he 
submitted substantial evidence in connection with his claims 
that shows he understood the need to provide VA with 
information and evidence to support his claims.  As such, the 
Board finds that any defects in the notice given to the 
Veteran relating to his claims are not prejudicial.

With respect to VA's duty to assist, the RO attempted to 
obtain all medical records identified by the Veteran.  The 
Veteran's service treatment records are in the claims file.  
VA treatment records are in the record.  VA is only required 
to make reasonable efforts to obtain relevant records that 
the Veteran has adequately identified.  38 U.S.C.A. § 
5103A(b)(1) (West 2002).  Thus, VA has made every reasonable 
effort to obtain all records relevant to the Veteran's 
claims.

The duty to assist includes, when appropriate, the duty to 
conduct a thorough and contemporaneous examination of the 
Veteran.  Green v. Derwinski, 1 Vet. App. 121 (1991).  When a 
claim is one to reopen a finally decided claim, however, VA 
is not obligated to provide a medical examination or obtain a 
medical opinion until new and material evidence has been 
received.  See 38 C.F.R. § 3.159(c)(4)(iii) (2009). VA 
nevertheless provided the Veteran with an examination with 
respect to his left knee in May 2007.

With respect to the claim of entitlement to a TDIU rating, 
the Veteran was provided with a VA examination in May 2007.  
Although the examiner provided an opinion indicating that the 
Veteran was generally unemployable rather than an opinion 
specifically addressing whether the Veteran was unemployable 
as a result of his service-connected disabilities, the Board 
concludes that the report of examination is sufficiently 
thorough that a decision based upon this opinion may 
nevertheless be made, and that an additional opinion would be 
duplicative and unnecessary.

Thus, the Board finds that VA has satisfied its duties to 
inform and assist the Veteran at every stage of this case.  
Additional efforts to assist or notify him would serve no 
useful purpose.  Therefore, he will not be prejudiced as a 
result of the Board proceeding to the merits of his claims.

New and Material Evidence

The RO initially denied the Veteran's claim of entitlement to 
service connection for a left knee disability, to include as 
secondary to service-connected phlebitis of the left leg, in 
an April 2001 rating decision.  At the time of the April 
2001denial, the RO found that there was no probative evidence 
demonstrating that the Veteran developed a left knee 
disability in service, or that his left knee disability was 
otherwise related to his active service, including to his 
service-connected phlebitis of the left leg, and the claim 
was denied.  

Although in the June 2007 rating decision currently on appeal 
the RO determined that new and material evidence sufficient 
to reopen the claim for service connection for a left knee 
disability had not been submitted, the Board must consider 
the question of whether new and material evidence has been 
received because it goes to the Board's jurisdiction to reach 
the underlying claim and adjudicate the claim de novo.  
Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001); Barnett 
v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  If the Board finds 
that no such evidence has been offered, that is where the 
analysis must end.  Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 
1996).

A finally adjudicated claim is an application that has been 
allowed or disallowed by the agency of original jurisdiction, 
the action having become final by the expiration of one year 
after the date of notice of an award or disallowance, or by 
denial on appellate review, whichever is the earlier.  
38 U.S.C.A. §§ 7105 (West 2002); 38 C.F.R. §§ 3.160(d), 
20.302, 20.1103 (2009).  Thus, the April 2001 decision became 
final because the Veteran did not file a timely appeal.

The claim for service connection may be reopened if new and 
material evidence is received.  Manio v. Derwinski, 1 Vet. 
App. 140 (1991).  The appellant filed this application to 
reopen his claims in March 2003.  Under the applicable 
provisions, new evidence means existing evidence not 
previously submitted to agency decision makers.  Material 
evidence means existing evidence that, by itself or when 
considered with the previous evidence of record, relates to 
an unestablished fact necessary to substantiate the claim.  
New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last 
prior final denial of the claim sought to be reopened, and 
must raise a reasonable possibility of substantiating the 
claim.  38 C.F.R. § 3.156(a) (2009).  

In determining whether evidence is new and material, the 
credibility of the new evidence is presumed.  Justus v. 
Principi, 3 Vet. App. 510 (1992).

The evidence before VA at the time of the prior final 
decision consisted of the Veteran's service treatment 
records, the Veteran's post-service treatment records, and 
his own statements.  The denial was premised on the absence 
of evidence linking a current left knee disability to service 
or the service connected left leg phlebitis.

Additional evidence received since the April 2001 denial 
includes clinical records dated from December 2001 to July 
2009, which show complaints of left knee pain.  These records 
show that although the Veteran reported experiencing falls as 
a result of weakness of his left knee, evaluation 
consistently revealed that the falls were more likely related 
to general deconditioning rather than the left knee 
specifically.  Finally, these records do not relate the 
Veteran's left knee pain to his active service, including to 
his service-connected phlebitis of the left leg.

Newly received evidence also includes a May 2007 report of VA 
examination, in which the examiner concluded that the 
Veteran's left knee disability was unrelated to the service-
connected phlebitis.

Finally, newly received evidence includes the Veteran's 
statements, wherein he alleges that his left knee disability 
first manifested in service, or was otherwise related to his 
active service, including his service-connected phlebitis of 
the left leg.  Similar statements were of record at the time 
of the 2001 denial.

While the additionally submitted clinical records demonstrate 
that the Veteran complained of left knee pain, these records 
do not show that the Veteran has a left knee disability that 
was incurred or aggravated as a result of his period of 
active service, nor that his left knee disability was caused 
or aggravated by his service-connected phlebitis.  
Accordingly, they are cumulative of evidence already of 
record, and do not constitute evidence that raises a 
reasonable possibility of substantiating the claim.  The 
claim for service connection for a left knee disability 
therefore cannot be reopened on the basis of this evidence.  
38 C.F.R. § 3.156(a).  

For similar reasons, the May 2007 report of VA examination 
cannot serve as a basis for reopening the claim.  Because the 
examiner concluded that the left knee disability was 
unrelated to the service-connected phlebitis, and the 
evidence of record at the time of the last decision on this 
claim also suggested that there was no relationship between 
the left knee disability and the phlebitis, the negative 
opinion does not constitute new and material evidence 
sufficient to reopen the claim.  Id. 

The evidence at the time of the previous final denial showed 
that the Veteran complained of left knee pain related to 
degenerative joint disease.  Accordingly, the new evidence 
showing only that the Veteran has continued to complain of 
left knee pain does not relate to any unestablished facts 
necessary to substantiate the claim.  38 C.F.R. § 3.303.  

Neither may the claim for service connection for a left knee 
disability be reopened on the basis of the statements 
submitted by the Veteran.  These statements are new but not 
material.  The Veteran, as a layperson without ostensible 
medical expertise, is not competent to opine on a matter 
requiring knowledge of medical principles.  Bostain v. West, 
11 Vet. App. 124 (1998); Espiritu v. Derwinski, 2 Vet. App. 
492 (1992); Routen v. Brown, 10 Vet. App. 183 (1997) 
(layperson is generally not capable of opining on matters 
requiring medical knowledge).  

While the Veteran can attest to his symptoms (including 
worsening of symptoms) that he experienced, he lacks the 
medical competence to determine that he has a left knee 
disability incurred in or aggravated by service, including as 
a result of a service-connected disability.  Most 
significantly, the Veteran's statements are cumulative of 
those considered at the time of the last final decision on 
this issue.

Although the Veteran has submitted new evidence with respect 
to the claim for service connection for a left knee 
disability that was not before the RO in April 2001, the new 
evidence is not material to the claim and does not warrant 
reopening of the previously denied claim.  

The Board finds that new and material evidence has not been 
submitted.  The new evidence does not show that the Veteran 
has a left knee disability that was incurred or aggravated 
during his period of active service, including as a result of 
a service-connected disability.  Therefore, the new evidence 
is not material.  Thus, the claim for service connection for 
a left knee disability is not reopened and the benefits 
sought on appeal remain denied.  



ORDER

New and material evidence sufficient to reopen the claim of 
entitlement to service connection for a left knee disability, 
to include as secondary to service-connected phlebitis of the 
left leg, has not been submitted.  The claim is therefore 
denied.


REMAND

The Veteran's only service-connected disability is phlebitis 
of the left leg, evaluated as 40 percent disabling.  He does 
not meet the percentage criteria laid out in 38 C.F.R. § 
4.16(a) (2009) for the grant of a TDIU.  However, it is the 
established policy of VA that all veterans who are unable to 
secure and follow a substantially gainful occupation by 
reason of service-connected disabilities shall be rated 
totally disabled.  38 C.F.R. § 4.16(b) (2009).  

The record reflects that the Veteran was last employed on a 
full time basis in May 2005, just before his 73rd birthday.  
Prior to retirement the Veteran had been working as the 
President and Sales Manager of Seaway Island Resort.  He has 
not attempted to find employment since that time.

Clinical records dated prior to May 2005 show that the 
Veteran had a "major amount of physical impairment" related 
to his inability to walk secondary to edema and pain in both 
lower extremities, related to his service-connected phlebitis 
of the left leg.  His difficulty walking was also 
attributable to severe degenerative joint disease of the left 
knee.  

Records dated in September 2006 show that the Veteran's 
excessive body weight put extensive pressure on his knees.  
Records dated in October 2006 show that the Veteran was in 
need of a total left knee replacement but was not a candidate 
for such surgery because of cardiovascular disease.  

VA clinical records also show that the Veteran's health 
status was compromised as a result of noncompliance with 
recommended medical treatment.

The Veteran underwent VA examination in May 2007, for the 
purpose of ascertaining whether his service-connected 
disability rendered him unemployable.  Physical examination 
resulted in diagnoses of diabetes mellitus, chronic renal 
insufficiency with anemia, hypertension, obstructive sleep 
apnea, morbid obesity, hypercholesterolemia, peripheral 
vascular disease, restrictive lung disease, status post rib 
fractures from a motor vehicle accident, and coronary artery 
disease, status post coronary artery bypass grafting.  Based 
upon these disabilities, the Veteran was determined to be 
unemployable.  The examiner did not provide an opinion as to 
whether the service connected disability rendered the Veteran 
unemployable.

In a separate May 2007 VA compensation and pension 
examination, the examiner determined that the Veteran's 
service-connected phlebitis would be a contributing factor 
limiting the distance he would be able to walk.  The examiner 
did not state whether the Veteran would be unemployable as a 
result of his service-connected phlebitis.

In the case of a claim for TDIU, the duty to assist requires 
that VA obtainin an examination which includes an opinion on 
what effect the appellant's service-connected disability has 
on his ability to work.  Friscia v. Brown, 7 Vet. App. 294, 
297 (1994).  Because there is evidence of unemployability, 
but no opinion as to the impact of the service connected 
disability on unemployment, the examination report is 
inadequate, and remand is required.  VA regulations provide 
that where "diagnosis is not supported by the findings on 
the examination report or if the report does not contain 
sufficient detail, it is incumbent upon the rating board to 
return the report as inadequate for evaluation purposes." 38 
C.F.R. § 4.2 (2009).  Where the Board makes a decision based 
on an examination report which does not contain sufficient 
detail, remand is required "for compliance with the duty to 
assist by conducting a thorough and contemporaneous medical 
examination."  Goss v. Brown, 9 Vet. App 109, 114 (1996).

Accordingly, this case is REMANDED for the following:

1.  The examiner who provided the May 
2007 general medical examination should 
review the claims folders including a 
copy of this remand, and provide an 
opinion as to whether the service 
connected left leg phlebitis would 
preclude gainful employment for which the 
Veteran would otherwise be qualified.  
This opinion should be accompanied by a 
rationale.  If the examiner is 
unavailable, another VA physician should 
review the claims folders and provide the 
necessary opinion.

2.  If the examiner finds that left leg 
phlebitis would render the Veteran 
unemployable, or other evidence to that 
effect is received, the claims folders 
should be referred to VA's Director of 
Compensation and Pension for adjudication 
in accordance with 38 C.F.R. § 4.16(b).

3.  If the benefit sought on appeal 
remains denied, a supplemental statement 
of the case should be issued.  The case 
should then be returned to the Board, if 
otherwise in order.

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).


____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


